DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 	Claims 1, 4, 5, and 7-10 are pending. Claims 1, 4, 5, and 7 are under examination. Claims 8-10 remain withdrawn as being drawn to a non-elected invention.

Response to Arguments
3.	Applicant’s arguments filed on February 5, 2021 have been fully considered.
	Objection to the replacement abstract
	Applicant argues that the objections to the replacement abstract should be withdrawn in view of the submission of a new replacement abstract that includes the appropriate markings to identify changes relative to the previous version of the abstract (Remarks, page 8).
	This argument was persuasive. The objection has been withdrawn.
	Claim Objections
	Applicant argues that the objections to claims 1 and 5 should be withdrawn in view of the 
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 1, 4, 5, and 7 under 35 U.S.C. 112(a) (enablement)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 1 (Remarks, page 9).
	This argument was persuasive. The rejection has been withdrawn. 

Claim Objections
4.	Claim 1 is objected to because of the following informalities:
(i) the comma preceding the semicolon at the end of step (1) should be deleted;
(ii) the “4” preceding “18-30 nucleotides” in the last two lines of the claim should be deleted;
(iii) the word “acid” should be inserted after “amino” in 2 of step (3)(ii); and
(iv) the comma after “region” in line 4 of step (3)(iii) should be deleted.
	Claim 7 is objected to because “single-molecule-real-time sequencing” should be replaced with “single-molecule real-time sequencing” or “single-molecule, real-time sequencing”.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1 is indefinite because the requirements concerning the forward and reverse degenerate primers are not entirely clear. In step (3)(ii), the claim requires selecting a sequence region where the amino acid sequence identity between the aligned amino acid sequences is at least 80%. Then, in line 4 of step (3)(iii), the claim states that “the superfamily-specific degenerate primer set binds to the sequence region.” It is not clear how the primer set, which contains a forward and reverse primer, can bind to a single sequence region. One interpretation is that the claim language requires only one of the two primers in the primer set to bind to the sequence region. In this interpretation, the other primer in the primer set may bind to another sequence region that also meets the 80% identity requirement in step (3)(ii), or it may bind to a sequence region that does not meet the 80% identity requirement set forth in step (3)(ii). Another interpretation is that the claim intends to require selecting two sequence regions that meet the 80% identity requirement set forth in step (3)(ii) and designing the forward and reverse primer such that they each bind one of these two regions. 
Claim 1 is also indefinite because its scope is not entirely clear. The language in steps (i)-(iii) of step (3) indicates that the sequence of the target gene to be amplified in step (2) using the degenerate primers is known prior to performance of the method, but, based on the teachings throughout the specification concerning the use of the method for discovering previously unknown nucleic acids in metagenomic samples, it is not clear whether Applicant intends the claim to be so limited. Clarification is requested.


Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roh et al. (Letters in Applied Microbiology 44: 475-480) as evidenced by Deng et al. (The Journal of Biological Chemistry 2010; 285: 30181-30191) and Foissac et al. (Phytopathology 2005; 95: 617-625).1
The instant claims are drawn to a method that comprises using a superfamily-specific degenerate primer set to amplify a target gene in a metagenome sample. 
	Regarding claims 1 and 7, Roh teaches a method that comprises the following steps (see the abstract and pages 476-477): (i) using a superfamily-specific degenerate primer set to amplify a target gene in a metagenome sample, and (ii) analyzing the resulting amplification products by a process that includes chain terminator sequencing. As evidenced by Deng at pages 30181-30182, for example, the cytochrome b5 gene targeted by the primers of Roh is a superfamily. Therefore, the primers of Roh are superfamily-specific primers.
Further regarding claim 1, the two “degenerate consensus primers” disclosed on page 476 of Roh in the “Primer design and PCR and cloning” section each have a length within the claimed range of 18-30 nucleotides. They also each also have a degeneracy that is less than 800.2
Further regarding claim 1, the two degenerate primers of Roh are used in a PCR in which the annealing temperature is 55°C (page 476, column 1). Therefore, the primers have an annealing temperature within the claimed range of 45-68°C. 
Further regarding claim 1, Roh also teaches that the superfamily-specific primers were designed by a process that includes the following steps (see Figure 2 and page 477): (i) selecting a plurality of genes, each of which encodes a protein with at least 35% amino acid sequence identity to the target protein encoded by the target gene (cytochrome b5); (ii) aligning the amino acid sequences of the genes selected in (i); (iii) selecting two conserved regions in the aligned 
If the former interpretation is correct, Roh is not anticipatory because the forward degenerate primer does not target a sequence region in which the amino acid sequence identity between the aligned sequences is more than 80% (see Figure 2). 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to design both primers of Roh such that they target a sequence region in which the amino acid sequence identity between the aligned sequences is more than 80%. The ordinary artisan would have recognized that the primers of Roh could be designed to target different conserved regions, for example, to obtain smaller or larger amplification products and/or to reduce the number of degenerate positions required in the primer. Therefore, it would have been obvious to design the forward primer of Roh such that it targets a different highly conserved region. The ordinary artisan would have had a reasonable expectation of success in designing the forward primer of Roh such that it targets a region that meets the at least 80% identity requirement in claim 1 since such regions exist upstream of the region targeted by the reverse primer of Roh (see Figure 2, where the IRGGVYD region, for 
Regarding claim 4, which depends from claim 1, Roh teaches that the metagenomic sample is a metagenomic library (see, e.g., page 476, column 1 and page 477, column 2).
	Regarding claim 5, which depends from claim 1, the method of Roh is conducted using an aquatic product (page 476, column 1, where the sediment sample is taught).  
	Regarding claim 7, which depends from claim 1, as noted above, Roh teaches using chain terminator sequencing (pages 476-477, “DNA sequencing” section).
	
Conclusion
10.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Roh and Deng were cited previously. Foissac is newly cited.
        2 As evidenced by Foissac, the inosines in the primers of Roh do not contribute to the degeneracy of the primers (see page 624, column 1 and Fig. 1).